IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-50465
                          Summary Calendar



ARTHUR M FLORES

          Plaintiff - Counter Defendant - Appellant

     v.

BEXAR COUNTY ADULT DETENTION CENTER; RALPH LOPEZ, Sheriff;
ARMANDO ORTIZ; PATRICK SKILLMAN; MICHAEL VALDEZ

          Defendants - Counter Claimants - Appellees

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. SA-01-CV-148-EP
                       --------------------
                          January 3, 2003

Before KING, Chief Judge, and WIENER and CLEMENT, Circuit Judges.

PER CURIAM:*

     Arthur M. Flores, Texas prisoner # 1038426, appeals the

district court's dismissal of his 42 U.S.C. § 1983 civil rights

complaint in which he alleged that the defendants' practice of

housing known violent inmates along with inmates in protective

custody proximately caused him to be assaulted.   Flores raises

three issues on appeal.   He first argues that the district court

erred in denying him discovery.   Based on our review of the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-50465
                                  -2-

record, we conclude that Flores has failed to show that the

district court abused its discretion in its discovery rulings.

See Moore v. Willis Indep. Sch. Dist., 233 F.3d 871, 876 (5th

Cir. 2000); Richardson v. Henry, 902 F.2d 414, 417 (5th Cir.

1990).

     Flores next argues that the district court erred by denying

his motions for the appointment of counsel.   There is no

automatic right to counsel in civil rights cases absent

exceptional circumstances.    Ulmer v. Chancellor, 691 F.2d 209,

212 (5th Cir. 1982).   Flores primarily argues that exceptional

circumstances exist because he is visually impaired as a result

of the assault on him.   However, Flores's case does not present

novel or complex legal or factual questions, and he has been able

to conduct his litigation in the district court despite his

impairment, having filed numerous pleadings and motions.    We

conclude that there was no abuse of discretion in denying

Flores's motions for counsel.    See id. at 213; Jackson v. Dallas

Police Dep't, 811 F.2d 260, 261 (5th Cir. 1986).

     Finally, Flores argues that the district court erred by

dismissing his complaint.    In his appellate brief, Flores asserts

only the general legal standards for summary judgment and for

dismissal under FED. R. CIV. P. 12(b)(6) without presenting any

argument that the district court erred in determining that his

claims were barred by qualified immunity.   Failure of an

appellant to identify any error in the district court's analysis
                          No. 02-50465
                               -3-

or application to the facts of the case is the same as if the

appellant had not appealed that judgment.   Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

Because Flores does not address the basis of the district court's

dismissal, he has abandoned the issue on appeal.   See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     AFFIRMED.